5/21/2019 Case 2:19-cr-O0080-HCN Documentrédi~Itensthe8k08/01/19 Page 1 of 2

™ Gmail Ralph Brinton <ralph26.2@gmail.com>

 

items for BK

5 messages

 

Designer Real Estate <designerrealestate@gmail.com> Sat, Apr 22, 2017 at 4:48 PM
To: Ralph Brinton <ralph26.2@gmail.com>

BK questions:

1. Need credit report so | can see creditors. go to www.annualcreditreport.com to
download them

Need all assets (clothes, beds, cars, tvs, kitchen table, and values for each)
Need real property owned (all homes)

Need financial budget (income and expenses each month)

Need all creditors not on credit report.

Helpful to see income taxes last two years

oaPrwn

Virus-free. www.avast.com

 

 

Ralph Brinton <ralph26.2@gmail.com> Sat, Apr 22, 2017 at 6:12 PM
To: rickblum49@gmail.com, Peter McDonald <designerrealestate@gmail.com>

Rick,

Here is a list of questions that Peter McDonald is going to call you on. We were just
going to file a preliminary bk but want to go further because of the attitude of the lender.
Peter will be calling you to discuss the questions below, he is a good man,

His number is 801-671-8915 so you will recognize it.
Thanks for your help

Ralph
[Quoted text hidden]

 

Ralph Brinton <ralph26.2@gmail.com> Sat, Apr 22, 2017 at 6:19 PM
To: Designer Real Estate <designerrealestate@gmail.com>, rickblum49@gmail.com

One other thing... is it ok to set up an account on Credit Karma using your informat
[Quoted text hidden]

 
 
   

 

001399

https://mail.google.com/mail/u/0?ik=58ccf642108&view=pt&search=all&permthid=thread-f%3A 15654204827646 16644&simpl=msg-f%3A156542048276... 1/2

 
5/21/2019 Case 2:19-cr-O0080-HCN Documenéméi=dtenfsie@08/01/19 Page 2 of 2

~ Rick Blum <rickblum49@gmail.com> Sat, Apr 22, 2017 at 6:44 PM
To: Ralph Brinton <ralph26.2@gmail.com>

Works for me what ever that is
[Quoted text hidden]

 

Ralph Brinton <ralph26.2@gmail.com> Sat, Apr 22, 2017 at 6:56 PM
To: Peter McDonald <designerrealestate@gmail.com>

Rick's comment!

= Forwarded message ----------

From: Rick Blum <rickblum49@gmail.com>
Date: Sat, Apr 22, 2017 at 6:44 PM

Subject: Re: Items for BK

To: Ralph Brinton <ralph26.2@gmail.com>

[Quoted text hidden]

001360

https://mall.google.com/mail/u/07ik=58ccf64210&view=pt&search=all&permthid=thread-f%3A 1565420482764616644&simpi=msg-f%3A 156542048276... 2/2

 
